 

 

 

EXHIBIT 10.1

 

 

EMPLOYMENT AGREEMENT

                AGREEMENT  dated as of ____________, 2018 by and among FIRST
BANCORP (“BanCorp”), a registered bank holding company, and its subsidiary
FIRSTBANK PUERTO RICO, a commercial bank (the “Bank,” and together with BanCorp,
the “Company”) and [Executive] (or “Executive”).

                 WHEREAS, the Company presently employs the Executive as a
Business Group Director. The Company recognizes that the Executive’s leadership
and contribution to the well-being of the Company is substantial. The Company
desires to provide for the continued employment of the Executive as a Business
Group Director which the Company has determined will reinforce and encourage the
continued dedication of the Executive to the Company and will promote the best
interests of the Company, and the Company’s shareholders.  The Executive is
willing to continue to serve the Company on the terms and conditions herein
provided.

                WHEREAS, the Board of Directors of each of BanCorp and the Bank
has approved and authorized the execution of this Agreement with Executive to
take effect as of the date of the execution of this Agreement;

                WHEREAS, the parties desire to enter into this Agreement setting
forth the terms and conditions of the employment relationship of BanCorp, the
Bank and Executive;

                NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

                1.             Employment.  Each of BanCorp and the Bank agrees
to continue to employ Executive and Executive agrees to continue to serve
BanCorp and the Bank for the period stated in Paragraph 4 hereof and subject to
the other terms and conditions herein provided.

                2.             Position and Responsibilities.  The Company shall
continue to employ the Executive as Executive Vice President, and the Executive
shall continue to carry out and render to BanCorp and to the Bank such services
as are customarily performed by persons holding a similar corporate title. The
Executive shall have such authority and responsibilities consistent with his
positions as assigned by the Company’s Chief Executive Officer or the Company’s
Board of Directors (the “Board”) from time to time. The Executive shall also
perform such other related duties as he may from time to time be reasonably
directed in writing to perform, including but not limited to performing duties
for BanCorp, the Bank and other subsidiaries thereof.  The Executive shall
report to the Chief Executive Officer of the Company or any other officer
designated by the Board of Directors of BanCorp or the Bank, as applicable. 
Notwithstanding the foregoing, the Board of Directors of BanCorp or the Bank may
delegate or assign specific tasks to Executive, provided that the assignment
clearly sets for the priority of the task, and whether it takes precedence over
other duties and obligations of Executive.  

                3.             Duties.  During the period of employment
hereunder, and except for illness, vacation periods, and leaves of absence,
Executive shall devote his business time, attention, skill, and efforts to the
faithful performance of his duties as provided herein as is customary for an
executive holding a similar position in a financial institution of comparable
size. 

                                Executive agrees that, during the term of his
employment hereunder, he will not, directly or indirectly, engage or
participate, become a director of, or render advisory or other services for, or
in connection with, or become interested in, or make any financial investment in
any firm, corporation, business entity or business enterprise that directly
competes with the Company or its subsidiaries in Puerto Rico; provided, however,
that Executive shall not thereby be precluded or prohibited from owning passive
investments, including investments in the securities of other financial
institutions so long as such ownership does not require him to devote
substantial time to the management or control of the business or activities of
any such firm, corporation, business entity or enterprise.

1 

--------------------------------------------------------------------------------

 

                4.             Term.  The initial term of employment under this
Agreement shall be for a period of one (1) year, effective upon the execution of
this Agreement and terminating on ­[DATE].  On each anniversary of the date of
commencement of this Agreement, the term of the employment hereunder shall
automatically be extended for an additional one (1) year period beyond the then
effective expiration date, unless a written notice from either party is received
ninety (90) days prior to the anniversary date, advising the other party that
this Agreement shall not be further extended.  Any such written notice shall not
affect any prior extensions of the term of employment hereunder.

                5.             Standards.  Executive shall perform his duties
and responsibilities under this Agreement in accordance with such reasonable
standards as are established from time to time by the Board of Directors and/or
management of BanCorp or the Bank, as applicable, and conveyed in writing to
Executive.  The reasonableness of such standards shall be measured against
standards for executive performance generally prevailing in the financial
industry.

                                Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement will be interpreted in any
manner which would tend to limit or interfere with the authority or oversight
duties and discretion of the Boards of Directors of BanCorp and the Bank to
establish adequate guidelines for the effective management of the Company.

                6.             Compensation and Reimbursement of Expenses. 

                                a)            Compensation 

                                                The Bank agrees to pay Executive
during the term of this Agreement a base salary of not less than [EXECUTIVE CASH
BASE SALARY] a year.   The Compensation and Benefits Committee (the
“Compensation Committee”) of the Board of Directors of BanCorp shall evaluate
the Executive’s performance at least annually. The Board may increase this
compensation in an amount as determined by the Board upon favorable evaluations
of the Company’s and Executive’s performance. 

                                b)            Performance Bonus

                                                In addition to the base salary
set forth above, Executive shall be eligible for a performance bonus determined
on the basis of his achievement of the predetermined business objectives
contained in the Company’s annual business plan in connection with the areas of
endeavor assigned to Executive.  The contribution of Executive to the
achievement of the Company’s annual business objectives and his performance of
such other functions as may be reasonably assigned to him, will be evaluated by
the Chief Executive Officer of BanCorp, who may recommend to the Compensation
and Benefits Committee (the “Compensation Committee”) of the Board of Directors
of BanCorp payment of a performance bonus.  Following review of such
recommendation, and at its discretion, the Compensation Committee may recommend
payment of a performance bonus to the Board of Directors of BanCorp for
approval.

                                c)             Long-Term Incentive Compensation
Benefits

                                                 Executive shall be entitled to
participate in and receive the benefits of any stock-based award, or other
benefits and privileges granted to employees and executives of similar rank of
the Company or its subsidiaries and affiliates which now exist or may come into
existence hereafter, to the extent commensurate with his then assigned duties
and responsibilities, as recommended by the Compensation Committee of the Board
of Directors of BanCorp and approved by the Board of Directors of BanCorp. The
terms and conditions of such benefits will be within the parameters set forth in
the then existing applicable long-term equity incentive plan or under any other
similar plan or successor plan adopted by the Company which may come into
existence hereafter under which eligible participants may be granted stock
options, restricted stock, and other awards as determined by the Board to
Executive.

                                d)            Automobile Expenses

                                                The Bank shall provide Executive
with a company owned automobile. Such automobile will be furnished in accordance
with the existing company car policy, as approved by the Board of Directors of
the Bank.

                                e)             Reimbursement of Expenses

2 

--------------------------------------------------------------------------------

 

                                                Not less frequently than
monthly, the Bank shall pay or reimburse Executive for all reasonable and
necessary travel and other business expenses incurred by Executive in the
performance of his duties under this Agreement in accordance with the Company’s
then applicable business expense reimbursement policy.

                                f)             Club Membership

                                                To the extent consistent with
the Company’s strategic objectives, the Bank shall pay for the initiation fees
and annual dues of a club membership to be designated by Executive during the
term of this Agreement or any renewal thereof of up to $25,000 for the
initiation fee and subsequently up to $10,000 per year.                     

                                g)             Clawback Policy

                                                The Executive agrees to repay
any compensation previously paid or otherwise made available to the Executive
under this Agreement that is subject to recovery under any applicable law
(including any rule of any exchange or service through which the securities of
the Company are then traded), including, but not limited to, the following
circumstances:

                                                i.) where such compensation was
in excess of what should have been paid or made available because the
determination of the amount due was based, in whole or in part, on materially
inaccurate financial information of the Company, including but not limited to,
when the Company shall have a restatement of financial results attributable to
the Executive’s actions, whether intentional or negligent;

                ii.) where such compensation constitutes “excessive
compensation” within the meaning of 12 C.F.R. Section 263;

iii). where the Executive has committed, is substantially responsible for, or
has violated, the respective acts, omissions, conditions, or offenses outlined
under 12 C.F.R. Section 359.4(a)(4); and

iv) if, while the Executive is also a senior executive officer of the Bank, the
Bank becomes, and for so long as the Bank remains, subject to the provisions of
12 U.S.C. Section 1831o(f), where such compensation exceeds the restrictions
imposed on the senior executive officers of such an institution.

The EXECITUVE agrees to return promptly any such compensation identified by the
Company by written notice provided pursuant to Section 18.  If the Executive
fails to return such compensation promptly, the Executive agrees that the amount
of such compensation may be deducted from any and all other compensation owed to
the Executive by the Company.  If the Executive is then employed by the Company,
the Executive acknowledges that the Company may take appropriate disciplinary
action (up to, and including, Termination of Employment) if the Executive fails
to return such compensation.  The Executive acknowledges the Company’s rights to
engage in any legal or equitable action or proceeding in order to enforce the
provisions of this Section 6(g).  The provisions of this Section 6(g) shall be
modified to the extent, and remain in effect for the period, required by
applicable law. 

                7.             Participation in Benefit Plans.  The payment and
benefits provided in this Agreement are independent and separate of any payment
and benefits to which Executive may be or may become entitled to under any other
present or future group employee benefits plans or insurance programs of the
Company applicable generally to all employees of the Company or for which
executives of the Company and or its subsidiaries are or shall become eligible,
and Executive shall be eligible to receive all benefits and entitlements for
which said executives are eligible under every such plan or program.  

                8.             Voluntary Absences; Vacations and Sick Leave.  
Executive shall be entitled, without loss of pay, to absent himself voluntarily
for reasonable periods of time from the performance of his duties and
responsibilities under this Agreement.  All such voluntarily absences shall
count either as paid vacation time or sick leave, unless otherwise provided by
the Board of Directors of BanCorp or the Bank, as applicable.  Executive shall
be entitled to an annual paid vacation of such days as the Board of Directors of
BanCorp or the Bank, as applicable, may approve pursuant to applicable corporate
policy or otherwise, which vacations shall be scheduled by Executive with the
prior approval of the Chief Executive Officer of BanCorp, as applicable, taking
into account the needs of the Company.  Executive may accumulate unused paid
vacation time from twelve (12) month period to the next; provided

3 

--------------------------------------------------------------------------------

 

that such accumulation shall not exceed eighteen (18) working days of unused
vacation time from prior twelve (12) month periods.  Executive shall be entitled
to up to fifteen (15) non-cumulative working days of paid sick leave for each
twelve (12) month period or such longer non-cumulative working days as the Board
of Directors may approve pursuant to applicable corporate policy or otherwise. 
Upon termination of employment with or without cause, or for any reason, the
Bank shall pay all accrued and unused vacation days, at the highest rate of
salary earned by Executive during his tenure.

                9.             Benefits Payable upon Disability or Death.  The
Bank shall, at all times, maintain in effect disability and death benefits
insurance for the benefit of Executive in an amount at least equal to that
maintained for executives of similar rank and which will not be less than that
maintained by the Bank, for all officers and employees; provided that the
benefits to which Executive and/or Executive’s heirs would be entitled
thereunder may never decrease.

                10.          Termination of Employment. 

                                (a)           Without cause.    

(i)                   The Board of Directors of BanCorp or the Bank, as
applicable, may, without cause, terminate this Agreement at any time, by giving
ninety (90) days written notice to Executive. In such event, Executive, if
requested by the Board of Directors of BanCorp or the Bank, as applicable, shall
continue to render his services, and shall be paid his regular salary up to the
date of termination, which shall be paid in accordance with the Company’s
standard payroll procedures. In addition, Executive shall be paid on the date of
termination a severance payment equal to the higher of (i) any severance payment
required by state/local statute or (ii) the total of twelve (12) months of the
then current cash base salary amount to which Executive would be entitled to
under this Agreement, plus the average of any cash bonuses or cash incentive
compensation awarded for the last two calendar years ended immediately before
the year in which the termination occurred, regardless of when the bonuses or
incentive compensation earned for the preceding calendar years were paid and
regardless of whether all or part of the bonuses or incentive compensation were
subject to elective deferral or vesting.

(ii)                 For avoidance of doubt, the term “cash base salary” used
throughout this Agreement shall mean that portion of the Executive’s base salary
which is paid in the form of cash.

(iii)                Executive may, without cause, terminate the Agreement by
giving ninety (90) days written notice to the Board of Directors of BanCorp or
the Bank, as applicable. In such event, Executive shall continue to render his
services and shall be paid his regular salary up to the date of termination, but
shall not receive any severance payment.

                                (b)           With Cause.  

(i)                   The Board of Directors of BanCorp or the Bank, as
applicable, may, at any time, terminate this Agreement for cause. In such event,
Executive shall not be entitled to receive any further compensation from the
date of notice of termination. The notice of termination shall be in writing,
shall set forth the date of delivery to Executive, and the effect of termination
shall not be retroactive to a date prior to delivery of such notice.  For the
purpose of this Agreement, “ for cause” shall consist of any of (i) the
commission by the Executive of a willful act (including, without limitation, a
dishonest or fraudulent act) or a grossly negligent act, or the willful or
grossly negligent omission to act by the Executive, which is intended to cause,
does cause or is reasonably likely to cause material harm to the Company or any
affiliate (including harm to its business reputation); (ii) the indictment of
the Executive for the commission or perpetration by the Executive of any felony
or any crime involving dishonesty, moral turpitude or fraud; (iii) the material
breach by the Executive of this Agreement that, if susceptible of cure, remains
uncured 10 days following written notice to the Executive of such breach; (iv)
the receipt of any formal written notice that any regulatory agency having
jurisdiction over the Company or the Bank intends to institute any form of
formal regulatory action against the Executive, the Company or the Bank
(provided that the Board determines in good faith, with the Executive abstaining
from participating in the consideration of and vote on the matter, that the
subject matter of such action involves acts or omissions by the Executive); (v)
the exhibition by the Executive of a standard of behavior within the scope of
his employment that is materially disruptive to the orderly

4 

--------------------------------------------------------------------------------

 

conduct of the Company’s business operations (including, without limitation,
substance abuse or sexual misconduct) to a level which, in the Board’s good
faith and reasonable judgment, with the Executive abstaining from participating
in the consideration of and vote on the matter, is materially detrimental to the
Company’s best interest, that, if susceptible of cure remains uncured 10 days
following written notice to the Executive of such specific inappropriate
behavior; or (vi) the failure of the Executive to devote his full business time
and attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured 30 days following written notice to the
Executive of such failure.  In order for the Board of Directors to make a
determination that termination shall be for Cause, the Board must provide the
Executive with notice of the grounds providing the purported basis for
termination and provide the Executive an opportunity to meet with the Board in
person to address the proposed grounds.  The Board reserves the right to suspend
the Executive with pay pending the determination of Cause under this Section
10(b), as appropriate.

(ii)                 Executive may, with cause, terminate this Agreement. For
purposes of this Section, termination with cause shall mean a failure of the
Company to comply with any material provision of this Agreement, which failure
has not been cured within fifteen (15) days of receipt of a written notice by
Executive of such noncompliance by the Company.

(iii)                A party hereto may submit for arbitration, as provided in
Section 23 of this Agreement, among other matters, any controversy that may
arise with regard to the cause for termination that is set forth in the written
notice of termination provided by the Board of Directors of BanCorp or the Bank,
as applicable, or Executive, as the case may be.

                                (c)           If  Executive is suspended and/or
prohibited from participating in the conduct of affairs of BanCorp or the Bank
by a notice or order served under Section 8(e)(3),(e)(4) or (g)(1) of the
Federal Deposit Insurance Act, 12 USC 1818(e)(3), (e)(4) and (g)(1), or any
other similar provision of state or federal law now in place or enacted in the
future, the Company’s obligations under this Agreement shall be suspended as of
the date of service, unless such prohibition and/or suspension is stayed by
appropriate proceedings.  If after a hearing is held and upon judicial review,
the notice or order suspending and/or prohibiting Executive from participating
in the affairs of BanCorp or the Bank is confirmed, then this Agreement shall be
terminated with cause. If the charges in the notice or order are dismissed,
BanCorp or the Bank, as applicable, shall: (i) pay Executive all the
compensation withheld while the contractual obligations were suspended and (ii)
reinstate, in whole or in part, any of the obligations which were suspended.

                                (d)           In the event that Executive is
terminated or he terminates this Agreement in a manner which violates the
provisions of this Section 10, as determined by the arbitration procedure
provided in Section 23, Executive, BanCorp or the Bank, as the case may be,
shall be entitled to reimbursement for all reasonable costs, including
attorney’s fees, incurred by such party in challenging such termination.

                11. Change in Control.

                                (a)           In the event, within two years
following a “change in control” of BanCorp, as such term is defined in
sub-section (b) of this Section 11, Executive’s employment is terminated by
BanCorp or the Bank, as applicable, without cause or there is a constructive
termination without cause, Executive shall be entitled to receive from BanCorp
or the Bank, as applicable, a severance payment in consideration of having bound
himself to employment by the Company and having foregone other business or
professional opportunities, actual or potential. The severance payment shall be
a lump sum cash payment equal to the total of [TWO or THREE] times the cash base
salary, plus [TWO or THREE] times the average of any cash bonuses or cash
incentive compensation awarded for the last two calendar years ended immediately
before the year in which the termination without cause occurred, regardless of
when the bonuses or incentive compensation earned for the preceding calendar
years were paid and regardless of whether all or part of the bonuses or
incentive compensation were subject to elective deferral or vesting. Payment of
the amounts set forth in this Section 11(a) shall be made on or before the fifth
day following the date on which the executive is terminated without cause. 

                                (b)           A “change in control” shall be
deemed to have taken place if: (i) a third person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the
beneficial owner of shares of either BanCorp or the

5 

--------------------------------------------------------------------------------

 

Bank having 25% or more of the total number of votes which may be cast for the
election of directors of BanCorp or the Bank, as applicable, or which, by
cumulative voting, if permitted by the charter or bylaws, would enable such
third person to elect 50% or more of the directors of BanCorp or the Bank, as
applicable; or (ii) as the result of, or in connection with, any cash tender or
exchange offer, merger or any other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, the person
who were directors of BanCorp or the Bank, as applicable, before such
transaction shall cease to constitute a majority of the Board of Directors of
BanCorp or the Bank, as applicable, or any successor institution.    

                12.          Confidentiality; Injunctive Relief.   Recognizing
that the knowledge and information about, or relationships with, the business
associates, customers, clients, and agents of the Company and its affiliated
companies and the business methods, systems, plans, and policies of the Company
and of its affiliated companies which  Executive will receive, obtain, or
establish as an employee of the Company or otherwise are valuable and unique
assets of the Company,  Executive agrees that, during the continuance of this
Agreement and thereafter, he shall not (otherwise than pursuant to his duties
hereunder) disclose without the written consent of the Company, any material or
substantial, confidential, or proprietary know-how, data, or information
pertaining to the Company, or its business, personnel, or plans, to any person,
firm, corporation, or other entity, for any reason or purpose whatsoever. 
Executive acknowledges and agrees that all memoranda, notes, records, and other
documents made or complied by Executive or made available to Executive
concerning the Company’s business shall be the Company’s exclusive property and
shall be delivered by Executive to the Company upon expiration or termination of
this Agreement or at any other time upon the request of the Company.

                The provision of this Section 12 shall survive the expiration or
termination of this Agreement or any part thereof, without regard to the reason
therefore.

                 Executive hereby acknowledges that the services to be rendered
by him are of special, unique, and extraordinary character and, in connection
with such services he will have access to confidential information concerning
the Company’s business. By reason of this,   Executive consents and agrees that
if he violates any of the provisions of this Agreement with respect to
confidentiality, the Company would sustain irreparable harm and, therefore, in
addition to any other remedies which the Company may have under this Agreement
or otherwise, the Company will be entitled to an injunction to be issued by any
court of competent jurisdiction restraining Executive from committing or
continuing any such violation of this Agreement. The term “Confidential
Information” means: (i) proprietary information of the Company; (2) information
marked or designated by the Company as confidential; (3) information, whether or
not in written form and whether or not designated as confidential, which is
known to Executive as treated by the Company as confidential; and (4)
information provided to the Company by third parties which the Company is
obligated to keep confidential, specifically including customer lists and
information. Confidential information does not include any information now or
hereafter voluntarily disseminated by the Company to the public, or which
otherwise becomes part of the public domain through lawful means.

13.          No Solicitation. During the Executive’s employment with the Company
and for a period of twelve (12) months thereafter, the Executive shall not
(except on behalf of or with the prior written consent of the Company), either
directly or indirectly, on the Executive’s own behalf or in the service or on
behalf of others, (i) solicit, divert, or appropriate to or for a Competing
Business, or (ii) attempt to solicit, divert, or appropriate to or for a
Competing Business any person or entity that is or was a customer of the Company
or any of its affiliates on the date of termination and with whom the Executive
has had material contact. For the purpose of this Agreement, “Competing
Business” shall mean any business that, in whole or in part, is the same or
substantially the same as the operation of a depository financial institution,
including, without limitation, the solicitation and acceptance of deposits of
money and commercial paper, the solicitation and funding of loans and the
provision of other banking services, and any other related business engaged in
by the Bank or any of its affiliates as of the date of termination.

14.          No Recruitment of Personnel. During the Executive’s employment with
the Company and for a period of twelve (12) months thereafter, the Executive
shall not, either directly or indirectly, on the Executive’s own behalf or in
the service or on behalf of others, (i) solicit, divert or hire away; or (ii)
attempt to solicit, divert, or hire away to any Competing Business, any employee

6 

--------------------------------------------------------------------------------

 

of or consultant to the Company or any of its affiliates, regardless of whether
the employee or consultant is full-time or temporary, the employment or
engagement is pursuant to written agreement, or the employment is for a
determined period or is at will.

                15.          No Assignments.  This Agreement is personal to each
of the parties hereto. None of the parties may assign or delegate any of his or
its rights or obligations hereunder without first obtaining the written consent
of the other parties. However, in the event of the death of Executive all his
rights to receive payments hereunder shall become rights of his estate.

                16.          Benefits.  Any benefits due or provided hereunder
to Executive shall be in addition to, and not in substitution of, any benefit to
which Executive is otherwise entitled to without regard to the Agreement.

                17.          Mitigation.             Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and the obtaining of
any such other employment shall in no event effect any reduction of the
Company’s obligation to make the payments and arrangements required to be made
under this Agreement.

                18.          Notices.  All notices required by this Agreement to
be given by one party to the other shall be in writing and shall be deemed to
have been delivered either:

                                (a)           When personally delivered to the
Office of the Secretary of BanCorp at his regular corporate office, or Executive
in person; or

                                (b)           Five days after depositing such
notice in the United States mails, certified mail with return receipt requested
and postage prepaid at:

i.                     If to the Company:

                                                                C/O Office of
the Secretary

                                                                First BanCorp
Puerto Rico

                                                                PO Box 9146

                                                                Santurce, PR
00908-0146

 

                                                ii.             if to
[Executive]:

                                                                [Executive
CORPORATE ADDRESS]

                                                                 

or to such other address as the parties may designate to each other by notice in
writing in accordance with the terms hereof.

                19.          Amendments or Additions; Action by Board of
Directors.  No amendments or additions to this Agreement shall be binding unless
in writing and signed by the parties hereto.  The prior approval by a two-thirds
affirmative vote of the full Board of Directors of each of BanCorp and the Bank
shall be required in order for the Company to authorize any amendments or
additions to this Agreement, to give any consent or waivers of provisions of
this Agreement, or to take any other action under this Agreement including any
termination of the employment of Executive with or without cause under Section
10 hereof.

                20.          Sections Headings.  The Section headings used in
this agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.

                21.          Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereto.

                22.          Governing Law.  This Agreement shall be governed by
the laws of the Commonwealth of Puerto Rico.  Venue for the litigation of any
and all matters arising under or in connection with this Agreement shall be in
the Court of First Instance, San Juan Superior Part for the Commonwealth of
Puerto Rico, in the case of state court jurisdiction, or in the U.S. District
Court for the District of Puerto Rico, in the case of federal court
jurisdiction.

                23.          Arbitration.  Any controversy as to the
interpretation of this Agreement must be submitted before three arbitrators to
be appointed by the American Arbitration Association (“AAA”).  The rules and
regulations of the AAA shall govern the procedures of said arbitration.  The
award of a majority of arbitrators shall be binding and final on the parties.

7 

--------------------------------------------------------------------------------

 

                24.          Reimbursement of Legal Expenses.  The Company
agrees to reimburse Executive for all reasonable legal fees incurred by him in
connection with the negotiation, drafting and execution of this Agreement.

                25.          Compliance with the Dodd–Frank Wall Street Reform
and Consumer Protection Act.  Notwithstanding anything to the contrary herein,
any incentive payments to the Executive shall be limited to the extent required
under the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”), including, but not limited to, clawbacks for such incentive
payments as required by the Dodd-Frank Act and Section 10D of the Securities
Exchange Act of 1934. The Executive agrees to such amendments, agreements, or
waivers that are required by the Dodd-Frank Act or requested by the Company to
comply with the terms of the Dodd-Frank Act.

                26.          Compliance with Regulatory Restrictions. 
Notwithstanding anything to the contrary herein, and in addition to any
restrictions stated above, any compensation or other benefits paid to the
Executive shall be limited to the extent required by any federal or state
regulatory agency having authority over the Company or, if applicable, the
Bank.  The Executive agrees that compliance by the Company or the Bank with such
regulatory restrictions, even to the extent that compensation or other benefits
paid to the Executive are limited, shall not be a breach of this Agreement by
the Company or the Bank.  Any payment to be made to Executive pursuant to
Sections 10(a) and 11 are subject to and conditioned upon compliance with 12
U.S.C. § 1828(k) and any regulations promulgated thereunder, as applicable.  The
Company shall in good faith seek to obtain, if necessary or required, any
consent or approval from the Federal Deposit Insurance Corporation or any other
applicable regulatory agency and any successors thereto with respect to any
payment to be made or any benefits to be provided to Executive pursuant to the
terms of Section 10(a) and 11, and shall not make any such payment unless and
until any applicable consents or approvals with respect thereto have been
obtained.

 

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8 

--------------------------------------------------------------------------------

 

FIRST BANCORP

By:         _____________________________

                                                                                                               
Name:   

                                                                                                               
Title:      

                                                                                                               
Date:      _____________________________

 

 

FIRSTBANK PUERTO RICO

                                                                                                               
By:         __________________________

                                                                                                               
Name:   

                                                                                                               
Title:      

                                                                                                               
Date:      ___________________________

 

 

Attest:    ____________________________

                [Name]

Date:      ____________________________ 

                                                                                                               
Executive

                                                                                                               
By:         ____________________________

                                                                                                               
Name:    [Executive]

                                                                                                               
Date:      ____________________________

                 

 

 

9 

--------------------------------------------------------------------------------